Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1 and 11  is the inclusion of the limitations of 

“wherein the engine further includes an exhaust gas recirculation (EGR) device configured to circulate an exhaust gas discharged from an exhaust pipe to the intake pipe, and the controller is configured to control the operations of the injector and the spark plug based on an amount of a circulation gas from the exhaust pipe to the intake pipe via the EGR device, the RPM of the purge pump, the opening or closing timing of the purge valve, and the opening degree amount of the purge valve.” in claim 1 and 

“wherein reducing the fuel injection amount and retarding or advancing the ignition timing includes: when a circulation gas is introduced into the engine due to an operation of an exhaust gas recirculation (EGR) device, varying an operation pattern of the injector to decrease or increase the fuel injection amount from the injector based on a temperature of an exhaust gas and an amount of oxygen contained in the exhaust gas.” in claim 11 that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747